                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       CHEVRON MINING INC., et al.,                      Case No. 19-cv-04144-LB
                                  12                     Plaintiffs,                         ORDER DENYING TETRA TECH’S
Northern District of California
 United States District Court




                                                                                             EMERGENCY MOTION TO STAY
                                  13              v.                                         ENFORCEMENT OF ORDER
                                                                                             DIRECTING PRODUCTION OF
                                  14       SKANSKA USA CIVIL WEST ROCKY                      SKANSKA/TETRA TECH
                                           MOUNTAIN DISTRICT, INC.,                          ARBITRATION RECORDS
                                  15
                                                         Defendant.                          Re: ECF No. 39
                                  16

                                  17        The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  18   this case. Briefly stated, the plaintiffs (collectively, “Chevron”) sought expedited discovery and an

                                  19   order directing defendant Skanska USA Civil West Rocky Mountain District, Inc. to produce

                                  20   transcripts of deposition and hearing testimony in connection with an arbitration between Skanska

                                  21   and Tetra Tech EC, Inc., as well as any related settlement (the transcripts and settlement

                                  22   collectively, the “Arbitration Materials”).1 The court ordered that Chevron could take expedited

                                  23   discovery and ordered Skanska to produce the Arbitration Materials by September 13, 2019 at

                                  24

                                  25

                                  26
                                       1
                                         Pls. Mot. for Prelim. Injunction or Expedited Discovery – ECF No. 7 at 5. Citations refer to material
                                  27   in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the
                                       top of documents.
                                  28

                                       ORDER – No. 19-cv-04144-LB
                                   1   noon.2 Tetra Tech now moves for a stay to the order directing Skanska to produce the Arbitration

                                   2   Records.3 That motion is denied for the reasons below.

                                   3         “A stay is not a matter of right, even if irreparable injury might otherwise result.” Nken v.

                                   4   Holder, 556 U.S. 418, 433 (2009). “It is instead ‘an exercise of judicial discretion,’ and ‘[t]he

                                   5   propriety of its issue is dependent upon the circumstances of the particular case.’” Id. In

                                   6   determining whether to issue a stay pending an interlocutory appeal, courts must consider:

                                   7             (1) whether the stay applicant has made a strong showing that he is likely to
                                                 succeed on the merits; (2) whether the applicant will be irreparably injured absent a
                                   8             stay; (3) whether issuance of the stay will substantially injure the other parties
                                                 interested in the proceeding; and (4) where the public interest lies.
                                   9

                                  10   Hilton v. Braunskill, 481 U.S. 770, 776 (1987). “The party requesting a stay bears the burden of

                                  11   showing that the circumstances justify an exercise of that discretion.” Nken, 556 U.S. at 433–34.

                                  12   “The first two factors . . . are the most critical,” and the last two steps are reached “[o]nce an
Northern District of California
 United States District Court




                                  13   applicant satisfies the first two factors.” Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir.

                                  14   2017) (citing Nken, 556 U.S. at 434–35).

                                  15         First, Tetra Tech has not made a strong showing that it is likely to succeed on the merits. Tetra

                                  16   Tech argues that it entered into a confidentiality clause with Skanska to keep the settlement

                                  17   confidential from Chevron. But the fact that Tetra Tech and Skanska might have decided amongst

                                  18   themselves to enter into a confidentiality agreement does not bar the settlement from being

                                  19   discoverable under the Federal Rules of Civil Procedure in a litigation where Skanska is a

                                  20   defendant. Cf. Valley Surgical Ctr. LLC v. Cty. of Los Angeles, No. CV 13-02265 DDP (AGRx),

                                  21   2018 WL 2189458, at *4 (C.D. Cal. May 11, 2018) (“[C]onfidentiality agreements do not bar

                                  22   discovery, and a general interest in protecting confidentiality does not equate to privilege.”) (citing

                                  23   cases).4 As the court previously held, the Arbitration Materials are relevant to Chevron’s claims in

                                  24

                                  25   2
                                           Order – ECF No. 32; Order – ECF No. 38.
                                  26   3
                                           Tetra Tech Mot. to Stay – ECF No. 39.
                                  27
                                       4
                                        Tetra Tech’s and Skanska’s agreement itself contemplates that the parties might have to produce the
                                       agreement notwithstanding the confidentiality provision. See Tetra Tech/Skanska Settlement
                                  28   Agreement (redacted) – ECF No. 39-1 at 7 (“The Parties shall keep confidential, unless ordered to

                                       ORDER – No. 19-cv-04144-LB                           2
                                   1   this suit and are discoverable, and Tetra Tech has not made a strong showing that it is likely to

                                   2   succeed either on the merits of its intervention motion or, even if it were to intervene, on the

                                   3   merits of its attempts to block discovery of the Arbitration Materials. This factor weighs in favor

                                   4   of denying the stay.

                                   5         Second, Tetra Tech has not shown it will be irreparably harmed by the production of the

                                   6   Arbitration Materials. Beyond stating as a conclusion that production of the Arbitration Materials

                                   7   will irreparably injure its interests in the underlying arbitration, Tetra Tech has not demonstrated

                                   8   how it will suffer irreparable injury. Tetra Tech argues that “the information contained in the

                                   9   requested documents will provide Chevron with litigation strategy,”5 but it does not explain how it

                                  10   will suffer irreparable injury, particularly given that the arbitration panel in the Chevron/Tetra

                                  11   Tech arbitration envisioned that Chevron might be able to obtain the Arbitration Materials through

                                  12   civil discovery.6 This factor weighs in favor of denying the stay.
Northern District of California
 United States District Court




                                  13         Accordingly, the court denies Tetra Tech’s motion for a stay.7

                                  14

                                  15         IT IS SO ORDERED.

                                  16         Dated: September 13, 2019

                                  17                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  18                                                      United States Magistrate Judge
                                  19

                                  20

                                  21
                                       produce, testimony, transcripts, exhibits, or other documents arising from the Arbitration, including
                                  22   the Award (‘Confidential Information’).”) (emphasis added).
                                       5
                                           Id. at 5.
                                  23   6
                                        Arbitration Panel Order on Mots. to Compel – ECF No. 20-1 at 69 (“As a threshold issue, the Panel
                                  24   does not see this clause between Tetra Tech and Skanska being a bar to civil discovery of those
                                       materials in a civil action. Further, this clause would not necessarily result in the Skanska arbitration
                                  25   proceeding being ‘confidential’ as to Chevron . . . .”).
                                       7
                                         Because Tetra Tech has not satisfied the first two stay factors, it is not necessary to address the
                                  26   remaining factors. Cf. In re Pac. Fertility Ctr. Litig., No. 18-cv-01586-JSC, 2019 WL 2635539, at *5
                                       (N.D. Cal. June 27, 2019) (“The first two factors in the traditional stay test are the most important.
                                  27   Indeed, a court need not consider the remaining factors unless it concludes that the moving party has
                                       made an adequate showing on the first two.”) (citing Nken, 556 U.S. at 435; Mount Graham Coalition
                                  28   v. Thomas, 89 F.3d 554, 558 (9th Cir. 1996)).

                                       ORDER – No. 19-cv-04144-LB                           3
